Citation Nr: 0216009	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a cervical spine disorder.

3. Entitlement to service connection for a right knee 
disability.

(The claims of entitlement to service connection for 
bilateral hearing loss, service connection for sleep apnea, 
service connection for a cervical spine disorder, service 
connection for a lumbar spine disorder, service connection 
for hypertension, increased rating for migraine headaches, 
increased rating for deviated nasal septum, and an increased 
rating for duodenal ulcer require further development and 
will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

A review of the claims folder indicates that the claims of 
service connection for hearing loss and a cervical spine 
disability have not been properly characterized. 

Regarding the issues of service connection for hearing loss 
and arthritis, the Board notes that in a February 1986 
decision, the RO denied service connection for cervical spine 
arthritis and hearing loss.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated March 14, 1986.  Appellate action 
was not initiated, and the decision became final.  See 38 
U.S.C.A. § 7105 (West 1991).  When the veteran filed his 
claim in 1997, the RO informed him by letter of October 1997 
that new and material evidence would have to be submitted to 
reopen the claim.  Apparently from the April 1998 RO 
decision, the claim was reopened and denied.  Even though the 
RO reopened the claims of entitlement to service connection 
for hearing loss and a cervical spine disability, the Board 
is required to consider whether the appellant has submitted 
new and material evidence to reopen the claim before 
considering the claim on the merits.  See 38 U.S.C.A. 
§§ 7104(b), 5108 (West 1991); Barnett v. Brown, 8 Vet. App. 1 
(1995).  Such consideration is set forth in the decision 
below.  

Initially, the veteran took appellate action regarding the 
denial of a bilateral knee disability.  In January 2002, the 
veteran appeared at the RO and testified before the 
undersigned member of the Board.  At that time, he stated 
that he wished to withdraw the issue of service connection 
for a left knee disability.  See January 28, 2002 personal 
hearing transcript at page 9.  The Board notes that 38 C.F.R. 
§ 20.204(b) requires substantive appeals to be withdrawn in 
writing at any time before the Board promulgates a decision.  
Although not in writing, the Board points out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a transcript of testimony offered at a hearing did meet 
the requirement of being "in writing."  Tomlin v. Brown, 5 
Vet. App. 355 (1993).  Furthermore, the veteran presented a 
written statement at the hearing that reflects a claim for a 
right knee disability, which essentially confirms his 
withdrawal of the matter.  Therefore, the Board finds that 
the requirements of 38 C.F.R. § 20.204(b) have been 
fulfilled.  Thus, that issue is not before the Board for 
appellate review. 

In a statement received in February 1999, the veteran 
referred to the ratings assigned for chronic kidney 
infections and a perforated eardrum.  Another discussion of 
the rating assigned for chronic kidney infections appears in 
the statement submitted during the January 2002 hearing.  
Those matters are not before the Board at this time.  
Therefore, the Board refers those issues to the RO for the 
appropriate action.

The Board is undertaking additional development on the issues 
of service connection for bilateral hearing loss, service 
connection for sleep apnea, service connection for a cervical 
spine disorder, service connection for a lumbar spine 
disorder, service connection for hypertension, increased 
rating for migraine headaches, increased rating for deviated 
nasal septum, and an increased rating for duodenal ulcer, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  In an unappealed decision of February 1986, the RO denied 
the claim of entitlement to service connection for bilateral 
hearing loss based on negative findings noted on 
examinations.  

3.  The evidence reviewed and submitted since the RO denied 
the claim of entitlement to service connection for bilateral 
hearing loss in February 1986, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  In an unappealed decision of February 1986, the RO denied 
the claim of entitlement to service connection for a cervical 
spine disability based on negative findings noted on 
examinations.  

5.  The evidence reviewed and submitted since the RO denied 
the claim of entitlement to service connection for a cervical 
spine disability in February 1986, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  There is no competent (medical) evidence of a diagnosis 
of a right knee disability.

CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Evidence submitted since the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the statement of the case, and subsequently issued 
supplemental statements of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The service medical records document the veteran's continued 
complaints of and treatment for neck pain and spasms.  On the 
retirement examination of 1985, the medical history portion 
reflects a reported history of reverse curvature of the neck 
secondary to falling and hitting the face, and degenerative 
arthritis diagnosed in 1983.  

A periodic examination report of January 1982, marked 
"incomplete", reflects a reported finding of mild bilateral 
high frequency hearing loss. 

The veteran initially filed a claim alleging entitlement to 
service connection in October 1985.  Pursuant to the claim, a 
VA examination was conducted in December 1985.  At that time, 
the examiner reported that there was no x-ray evidence of 
cervical spine arthritis.  

A VA audiological examination was conducted in January 1986.  
The examiner determined that there did not appear to be any 
hearing loss as a residual of ear infections, and noted that 
the veteran's bilateral hearing was normal according to the 
VA definition.  

By rating action of February 1986, in pertinent part, the RO 
denied the claim of service connection for cervical spine 
arthritis, and the claim of service connection for bilateral 
hearing loss.  Both of these claims were denied on the basis 
that the retirement and VA examinations were negative.  
Notice of the RO's denial and information concerning the 
veteran's appellate rights were addressed in a letter dated 
March 14, 1986.  In the absence of appellate action, the 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's denial of the claims in February 1986.

Evidence added to the record consists of VA treatment 
records, opinions provided by private physicians, and the 
veteran's statements and sworn testimony of October 1998 and 
January 2002.  

Essentially, the veteran's statements and personal hearing 
testimony reflect his contentions that a head injury 
sustained during service resulted in bilateral hearing loss 
and problems with the cervical spine.

Regarding the cervical spine, VA records dated in the 1980s 
and 1990s reflect the veteran's ongoing complaints of and 
treatment for neck pain, as well as reported diagnoses of 
degenerative joint disease noted in April 1986.  Magnetic 
resonance imaging (MRI) completed in October 1993, and 
revealed herniated nucleus pulposis C6-C7 on the right and 
mild foraminal stenosis C5-6 and 4-5 on the left.  An April 
1994 x-ray examination of the cervical spine was normal.  In 
September 1998, imaging of the cervical spine revealed spinal 
cord impingement at the C6-7 level by both bone and bulging 
disc, as well as protrusion on the spine cord and canal 
centrally and right paracentrally.  

In letters dated in October 1998, September 2000, and January 
2002, Arthur W. Austin, M.D., opined that based on his 
understanding of the veteran's medical history, the veteran's 
migraines are related to the degenerative disc disease of the 
cervical spine.  In a January 2002 letter, Clay Salyer, D.C., 
noted a review of the "case history documents" and opined 
that the cervical spine and lumbar spine problem are 
consistent with the reported inservice injury, and further 
noted that the use of Indocin kept the veteran's pain at a 
tolerable level which masked the progressive degenerative 
joint disease.  

The Board finds that the evidence presented in relation to 
the claim of service connection for a cervical spine disorder 
is new and material.  Unlike the medical evidence of record 
when the claim was denied in 1986, the evidence added to the 
record reflects an actual diagnosis of a cervical spine 
disability.  Furthermore, the opinions presented by the 
private physicians indicate that the cervical spine disorder 
is related to the reported inservice injury.  It appears that 
Dr. Lockett and Dr. Salyer based their opinions on a review 
of actual medical records.  Therefore, the Board finds that 
collectively, this evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as defined under 38 C.F.R. 
§ 3.156(a). 

Regarding hearing loss, a VA audiological examination of 
March 1998 reveals findings normal hearing in the right ear 
"for adjudication purpose" and mild high frequency 
sensorineural hearing loss in the left ear.  

In an October 2000, Mark D. Lockett, a family practice 
physician at the Hollman Air Force Base, noted his evaluation 
of the veteran's medical records and opined that the 
veteran's hearing loss and tinnitus are related to an 
inservice injury which resulted in a ruptured tympanic 
membrane.  

Here, the Board finds that the evidence presented regarding 
the claim for hearing loss is new and material.  In 1986, the 
RO based its denial of the claim on the findings of normal 
hearing on the retirement and VA examinations.  The evidence 
added to the record, clearly demonstrates current findings of 
hearing loss, as well as a medical opinion from Dr. Lockett 
linking an inservice injury to the current diagnosis of 
hearing loss.  Apparently, Dr. Lockett had an opportunity to 
review the veteran's medical records.  Therefore, 
collectively, this evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as defined under 38 C.F.R. 
§ 3.156(a). 

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran regarding the claims of 
service connection for a cervical spine disorder and 
bilateral hearing loss is new and material.  Thus, the claims 
are reopened.  

Service Connection for a Right Knee Disability

Factual Background

The diagnosis or treatment of right knee problems does not 
appear in the 1964 enlistment examination and history reports 
dated in 1964.  The service medical records show that in 
1972, the veteran presented with complaints of right knee 
pain after hitting it on a table.  X-rays did not reveal any 
abnormalities.  In 1985, the veteran was treated for 
complaints related to a softball hitting the right lower 
extremity, and the x-ray examination was normal.  The medical 
history and examination reports completed at the time of the 
1985 retirement examination, are negative for reports of 
right knee problems.   

On VA examination in November 1997, the veteran reported 
subjective complaints of knee aches and stiffness.  The 
examination of the knee was negative for swelling or 
deformity, subluxation or instability, or evidence of 
previous fracture.  The right knee flexed to 130 degrees and 
extended to 0 degrees.  The examiner diagnosed arthralgias of 
the left knee.  

In October 1998, the veteran provided testimony before a 
hearing officer at the RO.  He testified that he initially 
injured his knees in 1981, and did not remember exactly how 
the injury had occurred.  An softball injury to the leg 
resulted in the treatment of a hematoma.  Since changing his 
medication from Indocin to Relafen, the veteran had noticed 
the manifestation of constant pain in the low back, neck and 
knees.  

In an October 1998 letter, Dr. Austin provided an opinion 
regarding the link between acid-peptic disease and the 
veteran's chronic use of non-steroidal anti-inflammatory 
drugs for neck, low back and knee pain. 

In January 2002, the veteran testified that he hyperextended 
the knee while playing softball in 1984, and that he was 
diagnosed with arthritis in 1988 or 1989.  The veteran 
testified that Dr. Salyer had specifically mentioned 
arthritis secondary to the knee injury in service, and that 
the matter was addressed in the evidence presented at the 
hearing  The veteran also testified that he noticed an 
increase in right knee pain after he was taken off of 
Indocin.  The veteran noted that Dr. Austin had provided an 
opinion regarding the use of Indocin.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2001).

Here, the service medical records document several occasions 
when the veteran was treated for knee injuries.  The veteran 
has also provided statements and testimony in this regard.  
However, a primary and essential element has not been met 
with respect to the claim at issue.  Although the veteran 
states that he suffers from right knee pain, the competent 
medical evidence of record does not clearly establish that 
the veteran currently has any specific diagnosis of a right 
knee disability.  In fact, on the VA examination of November 
1997, the examiner provided a diagnosis with respect to the 
left knee, and the objective findings for the right knee were 
negative.  Therefore, it is reasonable to find that the 
several incidents in service were acute and transitory in 
nature, and did not result in a chronic disability.

Additionally, with regard to the lack of a diagnosis, the 
Board points out that in the case Sanchez-Benitez v. West, 13 
Vet App 282 (1999), the Court made a distinction between the 
consideration of pain as it pertains to the rating of a 
service-connected disability and the consideration of pain as 
a disability for which service connection may be granted.  
Essentially, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  That is the case in this 
instance, as the only evidence consists of complaints of 
right knee aches and stiffness alone without a diagnosis or 
identifiable malady.  

During his hearing in January 2002, the veteran referred to 
opinions provided by his private physicians, Dr. Salyer and 
Dr. Austin, regarding his knee.  However, in his January 2002 
letter, Dr. Salyer only addressed the veteran's migraine 
headaches, cervical spine disorder and lumbar spine disorder.  
The right knee was not mentioned.  Similarly, the October 
1998 letter from Dr. Austin does not reflect specific mention 
of a diagnosed knee disorder.  Dr. Austin did refer to the 
use of medication for neck, back and knee pain, but did not 
attribute the pain to an identifiable diagnosis of a knee 
disability or injury incurred during the veteran's service.  
Therefore, as discussed above, the evidence only shows 
complaints of knee pain, and not an actual diagnosed knee 
disability.  

The only remaining evidence in this case consists of the 
veteran's lay assertions linking the several knee injuries 
during service to current complaints of knee pain.  However, 
as a lay person with no medical training or expertise, the 
veteran is not competent to provide probative evidence of a 
diagnosis through his own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

However, even assuming, arguendo, that the veteran does have 
some right knee disability manifested by pain, the claim must 
still fail in the absence of competent evidence of a nexus 
between any such current disability and any incident of 
service, to include the several documented injuries to the 
knee in service.  Significantly, although the veteran has 
alluded to the existence of a written opinion reaching a 
contrary conclusion (i.e., in support of the veteran's 
assertions), as discussed, that evidence is negative with 
regard to a diagnosis of a disorder or a nexus to an 
inservice injury.  Moreover, as with a diagnosis, the veteran 
is not competent, through his assertions alone, to establish 
a medical nexus between any current disability (and the 
symptoms thereof) to symptoms noted in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of competent evidence of a currently claimed 
right knee disability, and, if so, of a medical nexus between 
that disability and service, the claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
a cervical spine disorder, and to this extent, the appeal is 
granted. 

New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
bilateral hearing loss, and to this extent, the appeal is 
granted. 

Service connection for a right knee disability has not been 
established, and the appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



